Treat, J.,
(orally.) The motion to suppress will be sustained for a number of reasons: First, the depositions are certified as taken in the wrong court; second, it is not stated that the notary taking them was not a party in interest; third, it is not stated that they were reduced to writing in the presence of the deponent,—all of which propositions have obtained ever since 1789. The motion to suppress will be sustained. These matters being, as held by the supreme court over and over again, in derogation of the common law, the party must conform to the requirements of the statute, otherwise the depositions will not be received.
Leave is given to withdraw the depositions in order that the notary’s certificate may be amended.